[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-15211         ELEVENTH CIRCUIT
                                        Non-Argument Calendar       AUGUST 3, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                              D.C. Docket No. 1:10-cr-20460-CMA-2

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                 versus

ROBERT EUSEBIO-BERROA,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (August 3, 2011)

Before EDMONDSON, WILSON and BLACK, Circuit Judges.

PER CURIAM:

         Frank Schwartz, appointed counsel for Robert Eusebio-Berroa, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Eusebio-Berroa’s convictions and sentences are AFFIRMED.




                                          2